Opinion filed November 21, 2019




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-17-00332-CR
                                  __________

               EX PARTE BRANDON JOSEPH ADAMS


                    On Appeal from the 42nd District Court
                            Taylor County, Texas
                       Trial Court Cause No. 26,815-A


         MEMORANDUM OPINION ON REMAND
      This is an appeal from the denial of a pretrial application for writ of habeas
corpus. Brandon Joseph Adams was indicted for the offense of aggravated assault
of Joe Jeremy Romero. Adams filed an application for writ of habeas corpus in this
case based upon a jury’s acquittal of Adams for the offense of aggravated assault in
a companion case in which Joe’s brother, Justin Paul Romero, was the complainant.
Adams sought to have the indictment related to the alleged offense against Joe
dismissed on double jeopardy grounds based on the doctrine of collateral estoppel.
The trial court held a hearing and denied the relief requested by Adams. We affirm.
        On original submission, this court reversed the trial court and remanded the
cause with instructions for the trial court to grant habeas relief. See Ex parte Adams,
582 S.W.3d 368 (Tex. App.—Eastland 2018), rev’d, No. PD-0711-18, 2019 WL
5057265 (Tex. Crim. App. Oct. 9, 2019). The State filed a petition for discretionary
review, and the Texas Court of Criminal Appeals has recently issued an opinion and
mandate in which it reversed this court’s June 14, 2018 judgment and remanded the
cause to this court for proceedings consistent with the opinion of the Court of
Criminal Appeals. See Ex parte Adams, No. PD-0711-18, 2019 WL 5057265 (Tex.
Crim. App. Oct. 9, 2019).
        In its opinion, the Court of Criminal Appeals concluded that “the jury’s ‘Not
Guilty’ verdict acquitting [Adams] of aggravated assault against Justin Romero was
not a final jury determination that [Adams] was justified in using force against Joe
Romero to defend [Luke] Hisey” and, thus, that collateral estoppel “does not apply.”
2019 WL 5057265, at *7. Because Adams asserted only one issue on appeal and
because the Court of Criminal Appeals resolved that issue against Adams, we now,
in accordance with the opinion of the Court of Criminal Appeals, overrule Adams’s
sole issue on appeal and affirm the order of the trial court. See TEX. R. APP. P. 31.5.
The cause is remanded to the trial court for further proceedings.


                                                                   PER CURIAM
November 21, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2